Citation Nr: 1449167	
Decision Date: 11/05/14    Archive Date: 11/10/14

DOCKET NO.  09-11 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for diabetes.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for a heart disability as secondary to diabetes and/or hypertension.

4.  Entitlement to service connection for a visual disability.

5.  Entitlement to service connection for hemorrhoids.

6.  Entitlement to service connection for a left elbow disability.


REPRESENTATION

Veteran represented by:	Robert W. Gillikin, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and L.H., R.N.


ATTORNEY FOR THE BOARD

S. Heneks, Counsel


INTRODUCTION

The Veteran served on active duty from June 1982 to June 1985.

These matters come before the Board of Veterans' Appeals (BVA or Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Offices (ROs), which denied the benefits sought on appeal.  

In January 2011, the Veteran presented testimony at a hearing conducted by the use of video conferencing equipment at the Roanoke RO before the undersigned sitting in Washington, D.C.  A transcript of this hearing is in the Veteran's claims folder.

The issues on appeal were remanded by the Board in September 2011 for further development.  The appeal is REMANDED to the Agency of Original Jurisdiction.  VA will notify the Veteran if further action is required.


REMAND

In September 2011, the Board remanded the appeal to obtain any outstanding, pertinent medical records and to afford the Veteran VA examinations.  Following the remand, VA treatment records dated from May 2008 to September 2011 and VA examinations were associated with the claims file.

The Board observes that additional development is necessary before a decision can reached on the issues on appeal.  In a March 2009 release for information, the Veteran stated that he has received treatment for all of his conditions at the VAMC in Salem since 1990.  However, the VA medical records associated with the claims file only date from September 2007 to September 2011.  Because the Veteran has identified additional VA records that VA has not attempted to obtain, a remand is necessary.  38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

A December 2011 report of general information reflects that the Veteran informed the RO that he had given the Salem VAMC all available private treatment records from Dr. Henry Ivey.  He continued that if the VA did not have these records, he could get a copy of the disc containing the records and provide it to VA.  The Board observes that the available VA treatment records do not contain any records from Dr. Ivey.  As the Veteran has identified pertinent private treatment records that have not been associated with his claims file, a remand is necessary.  38 C.F.R. § 3.159(c)(1).

In January 2014, a disability award letter from the Social Security Administration (SSA) was associated with the claims file.  During his hearing, the Veteran testified that he was on short term disability because of his disabilities on appeal.  Transcript p. 8.  In a November 2010 letter, Dr. Ivey stated that the Veteran was unable to work due to his diabetes and coronary artery disease, among other serious medical problems.  Because there is an indication in the record that the Veteran is in receipt of SSA disability, at least in part, due to his claims on appeal, a remand is necessary to obtain these records.  38 C.F.R. § 3.159(c)(2); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2009).

Additionally, the December 2011 VA opinion regarding the Veteran's diabetes claim is currently inadequate upon which to base a determination.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examiner noted that the Veteran did not have diabetes diagnosed in military service and there are no findings of an elevated glucose or symptoms suggesting diabetes was present during military service.  The examiner added that the Veteran stated that he did not begin treatment for diabetes until after his military service.  The examiner opined that there is no in-service evidence that diabetes manifested itself during service.  However, in a January 2011 statement, registered nurse Linda Harrison opined that it is more likely than not that the Veteran had the signs and symptoms of diabetes to include weight gain, frequent urination, and leg cramps, in which documentation regarding the relationship between diabetes and leg cramps is available on the internet as well as the documented effects of processed meats, may increase the risk of diabetes.  Nurse Harrison continued that it is also documented that skin tags are associated with diabetes, and there is documentation that the Veteran had skin tags removed in March 1984.  

The December 2011 VA examiner did not address the in-service findings of weight gain, frequent urination, leg cramps, and skin tags and their relationship to the Veteran's current diagnosis of diabetes.  The examiner also did not comment on the medical articles that addressed diabetes, which were received by the Board in April 2011.  Accordingly, a remand is necessary for an opinion that addresses all the relevant evidence.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all relevant VA treatment records from the Salem VAMC dated from 1990 to September 2007; and from September 2011 to the present, to include a request for any archived records.  

2.  After obtaining all available VA records as identified above, review such records to ascertain whether they contain records from private treatment provider Dr. Henry Ivey.  If not, contact the Veteran, inform him of such, and allow him an opportunity to provide the records.

3.  Obtain all relevant records from SSA, to include a copy of the records created in connection with his July 2011 disability benefit award letter.

4.  After the development in 1-3 has been completed, obtain an addendum to the December 2011 VA examination in connection with the Veteran's claim for diabetes.  If possible, return the examination report to the examiner who conducted that examination.  The examiner should address the following:

The VA examiner stated that "[t]here are no findings of an elevated glucose or symptoms suggesting diabetes was present during military service."  In a January 2011 opinion, Linda Harrison, RN stated that it is more likely than not that the Veteran had the signs and symptoms of diabetes during service to include weight gain, frequent urination, leg cramps, and skin tags.

a)  The examiner should address Nurse Harrison's opinion, as well as the in-service findings of weight gain, (May 1985 separation report of medical history notation that the Veteran's weight fluctuates within 10 pounds, post-service January 1989 notation that the Veteran weighed 205 pounds and was not in compliance with Army standards); frequent urination (May 1985 separation report of medical history notation of frequent or painful urination, urethritis resolved; post-service April 1989 report of medical history notation of frequent or painful urination); leg cramps (post-service April 1989 report of medical history report of cramps in legs); and skin tags (March 1984 report of removal of perianal skin tag, and April 1989 report of medical history notation of small skin tags under arms).  

b)  The examiner should opine as to whether it is at least as likely as not that the symptoms discussed by Nurse Harrison, and the aforementioned service treatment records, are causally or etiologically related to his diagnosis of diabetes.  In particular, the examiner should opine as to whether it is at least as likely as not that these symptoms were the onset of the Veteran's diagnosis of diabetes.  The examiner should also address the medical articles pertaining to diabetes associated with the claims file in April 2011.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2014), copies of all pertinent records in the claims file, or in the alternative, the claims file, must be made available to the examiner for review.

5.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  The RO should order any additional development necessary, to include additional VA examinations or opinions, based on the evidence associated pursuant to this remand.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2013).





_________________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

